DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s response filed on December 6, 2021 is acknowledged and has been entered. Claim 1 is amended.  Claims 2-3, 5-6, 8-9, 12-14, 16, 18, 20-21, 25-26 and 34 are canceled. Claims 1-4, 7, 10-11, 15, 17, 22-24, 27-33 are pending. 
Claims 1, 4, 7, 10-11, 15, 17, 19, 22-24, 27-33 are discussed in this Office action.

Allowable Subject Matter
Claims 1-4, 7, 10-11, 15, 17, 19, 22-24, 27-33 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: First, it is noted that following careful consideration, Applicant’s arguments in the remarks and in the recent interview are persuasive to overcome the rejection of record over Mostaghel in view of Giannakakou.  Specifically, the combination was unsuitable because Mostaghel performs the analysis of AR-V7 and AR-FL in xenograft samples which are tissue samples.  Tissue samples cannot be enriched for CTC (circulating tumor cells) in the manner as required in the method.  
While there are references which teach aspects of the method as claimed, none of the references teach or render obvious every aspect of the method, as claimed.  For example, Miyamoto et al. (Cancer Discovery, 2012, 2(11):995-1003) looks to androgen signaling in 
Applicant’s specification emphasizes that “the presence of AR-V7 indicates resistance to a therapeutic agent” and therefore appropriate detection of the AR-V7 splice variant is an important marker during treatment (see claim 22 where alternative therapy can be considered when AR-V7 is detected).  While there are separate references which cover different aspects of the method it would not have been obvious to modify Miyamoto to include gene expression analysis of AR gene expression (or comparing AR-FL to AR-V7) or to apply the gene expression analysis teachings of Hu or Hornberg to circulating tumor cells as taught by Miyamoto.  The combination is not obvious for a variety of reasons but also because of the secondary consideration of an unexpected benefit provided in Applicant’s method which requires analysis of both AR-V7 and AR-FL as measured within circulating tumor cells (as explained in Applicant’s remarks and as evidenced by the results in Figure 7A and 7B).  The results in Figure 7A show the importance of analysis of both AR-V7 and AR-FL during treatment are important because “alterations in AR-FL and AR-V7 transcript copy numbers before and after enzalutamide/abiraterone treatment are shown in patients with baseline detectable AR-V7 (n=16, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE KANE MUMMERT whose telephone number is (571)272-8503.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


/STEPHANIE K MUMMERT/Primary Examiner, Art Unit 1637